The court
held that inasmuch as he had knowledge of the writ and of its tenor and contents, the defendant in error had all the information that he would have received from a technical notice; and also that the filing of the return before the motion was heard would prevent the dismissal of the writ according to the usual practice.
But, inasmuch as notice of the motion to dismiss was given before the filing of the return, and when there had been a failure to comply with the rules, costs were allowed to the moving party notwithstanding the subsequent filing defeated the motion.